Frank J. Kronenberg, J.
The parties hereto were married in the City of Buffalo, New York, on September 3, 1967 and there was one child, born of said marriage, Amy Lynne Jay, born January 7,1969. - Because of various differences the parties have separated and said child has continued to reside with plaintiff.
Plaintiff has instituted an action for a divorce charging her *372husband with cruel and inhuman treatment toward the plaintiff and such conduct toward her as may render it both unsafe and improper that she cohabit with him.
The defendant has counterclaimed for a divorce charging the plaintiff wife with cruel and inhuman treatment beginning in the summer of 1968 and indicating that the same has become more pronounced since the birth of their child.
This appears to be one of those unfortunate .situations where the marriage of this young couple must be dissolved and where the determination of the same is not a result of any particular “ fault ” of either party but rather a result of the “ conditions ” existing between the parties.
Consequently, this court feels that where a divorce may be granted because of “conditions” rather than on a “fault” basis, it would be proper to grant both the relief sought by plaintiff and also granting the relief sought by the defendant; that is, this court is going to grant and does hereby grant a divorce to the plaintiff and a divorce to the defendant on the complaint herein and on the counterclaim.
The court grants custody of Amy Lynne Jay, the issue óf this marriage, to the plaintiff mother and directs that the defendant pay to the plaintiff the sum of $25 per week child support and that the plaintiff provide said child with hospital and medical coverage.
No alimony is granted to the plaintiff and the defendant, of course, is to have reasonable rights of visitation and is to have the child on alternate weekends and on one day the other weekends.